              Case 1:20-cv-01002-JRN Document 19 Filed 04/12/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION
AWANA CLUBS INTERNATIONAL,                         §
AN  ILLINOIS NOT-FOR-PROFIT                        §
CORPORATION;                                       §
Plaintiff                                          §      Case No. A-20-CV-01002-JRN
                                                   §
VS                                                 §
                                                   §
NEWGISTICS, INC., A DELAWARE
CORPORATION; AND       PITNEY
BOWES   INC.,   A   DELAWARE
CORPORATION;
Defendants



                                        FINAL JUDGMENT

            On April 9, 2021, the parties dismissed all claims in this case by joint stipulation of

dismissal pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii). (Dkt. 18). “Stipulated

dismissals under Rule 41(a)(1)(A)(ii) . . . require no judicial action or approval and are effective

automatically upon filing.” Yesh Music v. Lakewood Church, 727 F.3d 356, 362 (5th Cir. 2013).

As nothing remains to resolve, the Court renders Final Judgment pursuant to Federal Rule of

Civil Procedure 58.

            IT IS ORDERED that the case is CLOSED.

            All pending motions in this case are DISMISSED AS MOOT.

            IT IS ORDERED that each party bear its own costs.

SIGNED this 12th day of April, 2021.




                                        JAMES R. NOWLIN
                                        SENIOR U.S. DISTRICT JUDGE
